UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:1-7564 DOW JONES & COMPANY, INC. (Exact name of registrant as specified in its charter) 200 Liberty Street New York, New York 10281 Telephone: (212) 416-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $1.00 per share Class B Common Stock, par value $1.00 per share 3.875% Senior Notes due February 15, 2008 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(l)(i) ý Rule 12h-3(b)(l)(i) ý Rule 12g-4(a)(l)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: Common Stock: 1 holder of record Class B Common Stock: 1 holder of record 3.875% Senior Notes: 61 holders of record Pursuant to the requirements of the Securities Exchange Act of 1934, Dow Jones & Company, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: December 18, 2007 DOW JONES & COMPANY, INC. By: /s/Robert Perrine Name: Robert Perrine Title:Chief Accounting Officer and Controller
